Citation Nr: 9915075	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  93-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the prostate.

2.  Entitlement to service connection for kidney disease.

3.  Entitlement to service connection for residuals of 
cholecystectomy.

4.  Entitlement to service connection for residuals of 
bilateral inguinal herniorrhaphies.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946.

The appeal arises from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the veteran's claims for service 
connection for prostate cancer, kidney disease, residuals of 
cholecystectomy, and residuals of bilateral inguinal 
herniorrhaphies.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution of these 
matters.

In August 1995, the Board remanded the case to the RO for 
additional development.  The file was returned to the Board 
in 1999.

The claim for service connection for adenocarcinoma of the 
prostate will be addressed in the REMAND portion of the 
decision.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of kidney disease.

2.  The veteran has not submitted competent (medical) 
evidence linking a gallbladder condition and bilateral 
inguinal hernias, found many years after service, to 
incidents of service, including exposure to ionizing 
radiation.


CONCLUSION OF LAW

The claims for service connection for kidney disease, 
residuals of cholecystectomy, and residuals of bilateral 
inguinal herniorrhaphies are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

Where calculi of the gallbladder becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).


Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1998) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. 
§ 3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998) found 5 years or more after service in an ionizing 
radiation exposed veteran may be service-connected if the VA 
Under Secretary for Benefits determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.  For the purposes of "radiogenic" 
diseases found in 38 C.F.R. § 3.311(b)(2), bone cancer must 
become manifest within 30 years after exposure; leukemia may 
become manifest at any time after exposure; and posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure.  38 C.F.R. § (b)(5).


The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
"In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

The National Personnel Records Center has notified the RO 
that the veteran's service medical records may have been 
destroyed in a fire at the Center.  The available service 
medical records do not show the presence of kidney disease, 
gallbladder problems or an inguinal hernia.

The post-service medical records do not show the presence of 
kidney disease, and these records do not demonstrate the 
presence of a gallbladder disorder requiring cholecystectomy 
until around 1979, of a right inguinal hernia requiring 
herniorrhaphy until around 1974, and of a left inguinal 
hernia requiring herniorrhaphy until 1980.  These records do 
not link the veteran's gallbladder problems and inguinal 
hernias to an incident of service, including exposure to 
ionizing radiation.  Claims for service connection are not 
well grounded where there is no medical evidence of the 
claimed disability or of evidence linking a current 
disability to an incident of service.  Caluza, 7 Vet. App. 
498.  Nor are the veteran's gallbladder problems and inguinal 
hernias diseases specific to radiation exposed veterans 
and/or radiogenic diseases found, respectively at 38 C.F.R. 
§§ 3.309(d)(2) and 3.311(b)(2).

While the veteran's statements are to the effect that he has 
kidney disease due to exposure to ionizing radiation in 
service and his current residuals of gallbladder surgery and 
herniorrhaphies are related to the exposure to ionizing 
radiation, his lay statements are not sufficient to 
demonstrate the presence of a claimed disability or to 
medically link a current condition to an incident of service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
showing the presence of kidney disease, and there is no 
competent (medical) evidence linking his gallbladder problems 
and inguinal hernias, found many years after service, to 
incidents of service, including exposure to ionizing 
radiation.  Hence, his claims for service connection for 
these conditions are not plausible, and they are denied as 
not well grounded.

The Board notes that the RO denied the claims for service 
connection for kidney disease, residuals of cholecystectomy, 
and residuals of herniorrhaphies on the merits and finds no 
prejudice to the veteran in appellate denial of the claims as 
not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that he may reopen the claims for 
service connection for kidney disease, residuals of 
cholecystectomy, and residuals of inguinal herniorrhaphies at 
any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical report showing the presence of the 
claimed disorder with an opinion linking it to an incident of 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

The claims for service connection for kidney disease, 
residuals of cholecystectomy, and residuals of inguinal 
herniorrhaphies are denied as not well grounded.




REMAND

The Board notes that the veteran's service records confirm 
that he earned the Army of Occupation Medal, the Asiatic 
Pacific Campaign Medal, and the World War II Victory Medal 
during active service.  In May 1992, the veteran reported the 
names of the military camps that he was stationed at in 
Japan.  These were Wadashimo Naval Air Base near Kamatsushima 
and Tokushima Shikoro from November 7, 1945 to June 1, 1946.  
He reported that he was at Camps Hakata and Fukuoki, Kyosho, 
from June 5, 1946 to October 8, 1946.  He recalled that he 
was about 50 miles from the actual blast site

The issues on appeal were remanded in August 1995 in order to 
obtain any additional relevant records, in view of the fact 
that the bulk of the veteran's service records were 
apparently destroyed in the NPRC fire in 1973.  The Board 
notes that all requested actions appear to have been 
completed by the RO to the extent possible; however, due to 
recent regulatory changes, the claim for service connection 
for adenocarcinoma of the prostate cancer due to exposure to 
ionizing radiation is not yet ready for adjudication.  

During the interim of the Board's prior remand, effective 
September 24, 1998, prostate cancer was added to the list of 
radiogenic diseases in 38 C.F.R. § 3.311(b)(2)  See 63 Fed. 
Reg. 50994 (September 24, 1998).  The Board notes that that 
further development under the purview of 38 C.F.R. § 3.311(a) 
is warranted in this case. 

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should obtain an estimate of 
any radiation dose exposure the veteran 
may have had while in service from the 
Department of Defense in accordance with 
the instructions in the Department of 
Veterans Benefits M21-1, Part III, 
chapter 5.11(c).  The Department of 
Defense should also be asked to clarify 
the dates of the veteran's presence and 
locations in the areas of Nagasaki and 
Hiroshima during World War II.

2.  If the veteran's exposure to ionizing 
radiation in service is shown after the 
above development, the RO should then 
develop the claim for service connection 
for adenocarcinoma of the prostate under 
the provisions of 38 C.F.R. § 3.311(b) 
that requires a referral to the VA Under 
Secretary for Benefits.

3.  The RO should then review the 
veteran's claim for service connection 
for adenocarcinoma of the prostate.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals





 

